Exhibit 10.29

CNS, Inc.
7515 Smetana Lane
Eden Prairie, Minnesota 55345
Phone: (952) 229-1500 Fax (952) 229-1700
www.cns.com

January 26, 2004

John Kundtz
3932 Thomas Avenue So.
Minneapolis, MN 55410

Dear John:

This letter describes our agreement regarding your resignation as
Vice-President, Marketing, Breathe Right Brand offficer of CNS, Inc. (“CNS”)
effective February 27, 2004.

We will provide you with the following benefits in connection with your
departure from CNS:

1.

We will pay you Salary Continuation pursuant to the terms of Paragraph 7 of your
Employment Agreement as follows: 24 semi-monthly paychecks of $7,500.00, subject
to applicable withholding, beginning with the later of (a) our March 15, 2004
payday or (b) our first regular payday following expiration of the 15-day
rescission period described on page 3 of this agreement and our receipt of
Exhibit A, signed and dated by you after expiration of the rescission period.
Exhibit A is your certification that you took no steps to exercise your right of
rescission. In the event of a Change in Control, as that term is defined in the
“Executive Employment Agreement” dated July 22, 2002, the above- referenced
semimonthly paychecks will be accelerated and payable, in full, on demand by
you. As an employee of CNS until February 27, 2004, you will continue to accrue,
and may continue to use, paid time off; as part of your final paycheck after
February 27, 2004, we will pay you any unused paid time off as of that date. As
of January 15, 2004, your accrued unused paid time off was $7,279.61 or 84.12
hours.


  Although not required under the terms of your Executive Employment Agreement,
you will be eligible to receive a pro-rated bonus consistent with CNS business
performance under the CNS Management Incentive Plan for 2004 based on your
February 27, 2004 Resignation Date, the terms of the Plan and provided that the
Plan objectives have been met. Payment of any available bonus would occur at the
normal payout time for all employees. We estimate the payout to be made in May
2004.



--------------------------------------------------------------------------------


John Kundtz Separation Letter
Page 2

2.

You will be eligible for COBRA continuation coverage under the CNS group health
and dental plan beginning March 1, 2004, for which you would otherwise be
responsible for 100% of the premium cost. As part of your severance, CNS will
continue to pay the employer share, and you will continue to be responsible for
the employee share, as applicable, of your CNS group health, dental and life
insurance premiums through February 28, 2005 or, if earlier, the date on which
you are eligible to participate in other group plans through your new employer,
provided you make the appropriate timely written elections to continue your CNS
group coverage. Your share of the premiums will be deducted from the Salary
Continuation payments described in paragraph 1. You agree to notify CNS
immediately if your eligibility under other group plans through your new
employer occurs. If you are not covered under other such group plans as of
February 28, 2005, you will have the right to continue your group coverage’s at
your own expense for up to an additional six months, in accordance with
applicable state and federal group insurance continuation laws and the terms of
the plans. All rights which you may have under CNS’s group plans, are subject to
the terms of the plans, applicable laws and the continuation of said plans for
active CNS employees. Information and election forms concerning your group
coverages will be mailed to you.


3.

We are providing you with the opportunity to voluntarily resign from your
employment. If any prospective employer of yours wishes to contact CNS for
employment information, you agree to direct that employer to make a written
inquiry to Michelle Beuning, Director of Human Resources. Ms. Beuning will
provide the prospective employer, in writing, with your job title, the scope of
your responsibilities, your dates of employment, and the fact that you
voluntarily resigned your employment.


4.

We will provide an executive outplacement package that we have selected with
Right Management Consultants at our expense.


5.

To the extent required under applicable law, we will indemnify you and hold you
harmless with respect to any action in which you are a named defendant that
arises out of your CNS employment responsibilities prior to your resignation on
February 28, 2004.


6.

We will remove all restrictive legends on any shares of CNS common stock held by
you. In connection with the removal, you agree that for a period of 90 days from
the date you cease to be employed by CNS, any shares that you sell will be sold
in compliance with the applicable requirements of Rule 144 under the Securities
Act of 1933.


7.

As of the date of this letter, you have 10,000 vested shares under your stock
options that are exercisable according to the terms of the applicable Stock
Option Plan and applicable Stock Option Agreement which will remain exercisable
for the period described in each option agreement. Your stock options are set
forth on Exhibit B.



--------------------------------------------------------------------------------


John Kundtz Separation Letter
Page 3

8.

CNS will use its best efforts to see that its management will speak positively
and with respect about you as we have in the past.


9.

CNS will maintain the confidentiality of the terms of this agreement, except to
the extent persons responsible for the administration of the terms hereunder or
the provision of any compensation and benefits hereunder need to know, for
financial and securities compliance or as otherwise required by applicable law
or regulation.


In consideration of the benefits to be afforded to you as outlined above, you
agree to do the following things:

1.

You hereby release CNS, Inc., its past and present affiliates, and its and their
past and present officers, directors, agents, shareholders, employees,
attorneys, insurers and indemnitors (collectively, the “Releasees”) from any and
all claims and causes of action, known or unknown, which you may have against
any and all of them. Through this release, you extinguish all causes of action
against the Releasees occurring up to the date on which you sign this agreement,
including but not limited to any contract, compensation or benefit claims;
intentional infliction of emotional distress, defamation or any other tort
claims; and all claims arising from any federal, state or municipal law or
ordinance, including the Employee Retirement Income Security Act, the Family and
Medical Leave Act. This release extinguishes any potential claims of employment
discrimination arising from your employment with and resignation from CNS,
including specifically any claims under the Minnesota Human Rights Act, the
Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Older Workers Benefit Protection Act, and the Age Discrimination in Employment
Act. This release does not extinguish any claims that arise against CNS after
you sign this agreement, to any benefits to which you are otherwise entitled
under any CNS benefit plan, or to the right to indemnification under CNS bylaws
or insurance. You certify that you (a) have not filed any claims, complaints or
other actions against any Releasee and (b) are hereby waiving any right to
recover from any Releasee under any lawsuit or charge filed by you or any
federal, state or local agency on your behalf based upon any event occurring up
to the date on which you sign this agreement. You are advised by CNS to review
your rights and responsibilities under this agreement with your own lawyer.


  You have 21 days to review and consider this offer. If you sign this letter
before 21 days have elapsed from the date on which you first receive it, then
you will be voluntarily waiving your right to the full 21-day review period. You
also have the right to rescind this agreement within 15 calendar days of the
date upon which you sign it. You



--------------------------------------------------------------------------------


John Kundtz Separation Letter
Page 4

  understand that if you desire to rescind this agreement, you must put the
rescission in writing and deliver it to Michelle Beuning, CNS, Inc.,
7615 Smetana Lane, P.O. Box 39802, Minneapolis, MN 55439-0802 by hand or by mail
within 15 calendar days of the date on which you sign this agreement. If you
deliver the rescission by mail, it must be postmarked within 15 calendar days of
the date on which you sign this agreement and sent by certified mail, return
receipt requested. If you rescind this agreement, all of CNS’s obligations to
you, other than payment of accrued unused paid time off, will immediately cease,
and CNS will owe you nothing hereunder.


2.

At our specific request and at mutually convenient times while you are receiving
payments under this agreement, you agree to consult with me or my designee
without additional compensation with respect to a limited amount of transitional
CNS business matters. You also agree to cooperate with CNS in any current or
future claims or lawsuits involving CNS where you have knowledge of the
underlying facts, and CNS will pay or reimburse you for any pre-approved travel
or similar expenses related to any such litigation and for such other expenses
as agreed to by CNS. In addition, you agree that you will not voluntarily aid,
assist, or cooperate with any claimants or plaintiffs or their attorneys or
agents in any claims or lawsuits commenced in the future against CNS, provided,
however, that nothing in this agreement will be construed to prevent you from
testifying truthfully as required by valid legal or administrative process.


3.

You agree that you will continue to speak positively and with respect towards
CNS as you have in the past.


4.

All knowledge and information not already available to the public which you have
acquired with respect to product development, improvements, modifications,
discoveries, designs, methods, systems, computer software, programs, codes and
documentation, research, designs, formulas, instructions, methods, inventions,
trade secrets, services or other private or confidential matters of CNS (such as
those concerning sales, costs, profits, organizations, customer lists, pricing
methods, etc.), or of any third party which CNS is obligated to keep
confidential, shall be regarded by you as strictly confidential and shall not be
used by you directly or indirectly or disclosed to any persons, corporations or
firms. All of the foregoing knowledge and information are collectively referred
to as “Confidential Information”. Your obligations under this paragraph will not
apply to any information that (a) is or becomes known to the general public
under circumstances involving no breach by you of the terms of this paragraph,
(b) is generally disclosed to third parties by CNS as a continuing practice
without restriction on such third parties, (c) is approved for release by
written authorization of CNS’ Board, or (d) you are obligated by law to
disclose. Confidential Information also includes the terms of this agreement.
You agree that you will not disclose its terms to anyone other than your family
members, tax and legal advisors and as otherwise required by law.



--------------------------------------------------------------------------------


John Kundtz Separation Letter
Page 5

5.

During the one-year period following your termination date, you shall not
directly or indirectly engage in, enter into or participate in the business of
CNS or in any business or commercial activity which does or is reasonably likely
to compete with or adversely affect the Business or products of CNS, either as
an individual for your own account, as a partner or a joint venturer, or as an
officer, director, consultant or holder of more than five percent (5%) of the
entity interest in, any other person, firm, partnership or corporation, or an
employee, agent or salesman for any person. In addition, during such period you
shall not: avail yourself of any advantages or acquaintances you have made with
any person who has, within the twelve (12) month period ended on the date of
termination of your employment, been a customer of CNS or its affiliates, and
which would, directly or indirectly, materially divert business from or
materially and adversely affect the Business of CNS; interfere with the
contractual relations between CNS and any of its employees; or employ or cause
to be employed in any capacity or retain or cause to be retained as a consultant
any person who was employed in any capacity by CNS during the twelve (12) month
period ended on the date of termination of your employment.


  For purposes of this Agreement, the “Business of CNS” or “Business” means and
includes the business of the manufacture, production, sale, marketing and
distribution of the Breathe Right strip, FiberChoice, Flair strips and any other
products currently offered or currently under development by CNS or offered or
currently under development by CNS during the 12 months prior to the date of
termination of your employment.


6.

For one year following your termination date, you agree that you will not,
directly or indirectly, solicit any current or prospective CNS customer, broker,
vendor or distributor who is not, as of your termination date, a current
customer, broker, vendor or distributor of your new employer, consulting
business or any other enterprise in which you become involved after your
resignation from CNS, for the purpose of providing products or services for or
on behalf of said customer, broker, vendor or distributor which are currently
competitive with the products or services being provided by CNS, which are in
the development stages of being competitive with the products or services being
provided by CNS, or which would in any way cause said customer, broker, vendor
or distributor to discontinue or reduce its business relationship with CNS.
Current CNS customers, brokers, vendors or distributors include those customers,
brokers, vendors or distributors with whom CNS has had a business relationship
at any time within the twelve (12) month period immediately preceding your
resignation date. Prospective CNS customers, brokers, vendors and distributors
are those with whom (a) a CNS representative has been in direct personal contact
and (b) CNS has a reasonable opportunity of entering into a business
relationship within six months following your resignation date. You also agree
that during the same one-year period, you will not directly or indirectly
solicit any CNS



--------------------------------------------------------------------------------


John Kundtz Separation Letter
Page 6

  employee to terminate his or her employment with CNS. This employee
nonsolicitation obligation shall apply to employees of CNS as of your
resignation date.


  If, in your opinion, the restrictions in this paragraph 6 or in paragraph 5
prevent you from obtaining employment, you may make a written request for
modification of the restrictions with respect to a specific position that you
are considering. The president of CNS will review and consider your request and
if she determines, in her sole discretion, that the requested modification will
not be adverse to CNS’s business interests, she will provide you with the
modification, which must then be memorialized in writing and signed by both
parties. In addition, if you have any questions with respect to the scope of
your obligations hereunder, you agree to seek clarification from the president.


This agreement shall not in any way be construed as an admission of liability by
CNS or as an admission that CNS has acted wrongfully with respect to you. CNS
specifically denies and disclaims any such liability or wrongful acts. If any
provision of this agreement is found to be illegal or unenforceable, such
provision will be severed or modified to the extent necessary to make it
enforceable, and as so severed or modified, the remainder of this agreement
shall remain in full force and effect.

You understand that if you violate any obligation that you have to CNS under
this agreement, all payments and benefits to you hereunder will immediately
cease. In such event, your release of your claims shall remain fully in effect
in consideration of the payments and benefits that you received prior to any
such breach.

This agreement sets forth our entire agreement and fully supersedes any prior
agreements, contracts or understandings between you and CNS. CNS asks that our
records reflect that you conclude your employment on terms you understand and
accept. Therefore, we ask you to declare that you have entered into this
agreement voluntarily, without coercion, duress, or reliance on any
representations by any CNS employee, agent or lawyer.









--------------------------------------------------------------------------------


John Kundtz Separation Letter
Page 7

If this letter accurately reflects our understanding and agreement, please sign
both copies and return the original to me. We appreciate all of your efforts and
contributions to CNS over the past year and a half and wish you success in your
future career.

Sincerely,


CNS, INC.

/s/   Marti Morfitt

--------------------------------------------------------------------------------

Marti Morfitt
President & CEO


Acknowledged and agreed to, with declarations
confirmed, this 27th day of January, 2004.



/s/   John Kundtz

--------------------------------------------------------------------------------

John Kundtz














--------------------------------------------------------------------------------